Per Curiam.

It is well settled, that to constitue the crime of arson, it is not necessary that the house should be absolutely consumed or burned. It is enough if the fire is applied with a malicious intent, so as to take effect, though only a part is consumed. By the addition of the word inhabited in the first section of the act, the legislature evidently intended to make a distinction between the act of burning a dwelling house while persons were actually in it, at the time, and burning an uninhabited dwelling house; the one offence being punishable with death, and the other by imprisonment. (sect. 5.) The facts in this case, show the malicious and criminal intent of the prisoner, as much as if the whole house had been consumed; and we are clearly of opinion, that she has been guilty of the offence described in the first section of the act.
The court, accordingly, pronounced sentence of death against the prisoner.